         Case 1:18-cv-02109-RMC Document 28 Filed 10/24/19 Page 1 of 2



      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
              333 Constitution Avenue, NW Washington, DC 20001-2866


CHRISTIANA TAH, et al.,                  )
      Plaintiffs                         )
                                         )             Civil Action No. 18-2109
     v.                                  )             (RMC)
                                         )
GLOBAL WITNESS PUBLISHING, INC., et al., )
     Defendants.                         )


                                   CERTIFICATION
                           NO TRANSCRIPTS WILL BE ORDERED

This is to certify that no transcripts will be ordered for this appeal as the case was decided solely
on the pleadings.


Dated: October 24, 2019

                                               Respectfully submitted,

                                               /s/ Arthur V. Medel

                                               Arthur V. Medel
                                               Alima Joned

                                               MEDEL SANFILIPO
                                               1701 Pennsylvania Avenue, N.W., Suite 200
                                               Washington, D.C. 20006
                                                     Tel: 202 683 2008
                                                     Fax: 703 991 8014
                                               avmedel@medsanlaw.net
                                               ajoned@medsanlaw.net



                                               Rodney A. Smolla
                                               4601 Concord Pike
                                               Wilmington, DE 19807
                                               rodsmolla@gmail.com
                                                     Tel: (864) 373-3882

Attorneys for Plaintiffs Christiana Tah and Randolph McClain
         Case 1:18-cv-02109-RMC Document 28 Filed 10/24/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE



        I hereby certify that, on this date, I caused the foregoing Certification No Transcript Will
be Ordered to be filed and served electronically via the Court’s ECF System upon counsel of
record.



Dated: October 10, 2019

/s/ Arthur V. Medel

Arthur V. Medel
